     Case: 2:21-cv-00160-MHW-KAJ Doc #: 5 Filed: 02/24/21 Page: 1 of 7 PAGEID #: 36




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 GERALD D. FIELDS,


                       Plaintiff,
                                                      Case No. 2:21-cv-160
          v.                                          Judge Michael H. Watson
                                                      Magistrate Judge Jolson
 MUSKINGUM COUNTY ADULT
 PAROLE AUTHORITY, et al.,

                       Defendants.


                     REPORT AND RECOMMENDATION AND ORDER

         Plaintiff Gerald D. Fields is an inmate at Noble Correctional Institution who is proceeding

pro se against Defendants Muskingum County Adult Parole Authority, Zanesville Police

Department, the City of Zanesville, Michael Haddox and Judge Kelly Cottrill. (Doc. 1-1). This

matter is before the Undersigned for consideration of Plaintiff’s Motion for Leave to Proceed in

forma pauperis (Doc. 1) and the initial screen of Plaintiff’s Complaint under 28 U.S.C. §§ 1915A,

1915(e)(2).

         Plaintiff’s request to proceed in forma pauperis is GRANTED. All judicial officers who

render services in this action shall do so as if the costs had been prepaid. 28 U.S.C . § 1915(a).

Furthermore, having performed an initial screen and for the reasons that follow, the Undersigned

RECOMMENDS Plaintiff’s Complaint be DISMISSED.

I.       MOTION FOR LEAVE TO PROCEED IN FORMA PAUPERIS

         Upon consideration of Plaintiff’s Motion for Leave to Proceed in forma pauperis under 28

U.S.C. § 1915(a)(1)–(2) (Doc. 1), the Motion is GRANTED. Plaintiff is required to pay the full
 Case: 2:21-cv-00160-MHW-KAJ Doc #: 5 Filed: 02/24/21 Page: 2 of 7 PAGEID #: 37




amount of the Court’s $350 filing fee. 28 U.S.C. § 1915(b)(1). Plaintiff’s Motion reveals that he

has an insufficient amount to pay the full filing fee.

       Pursuant to 28 U.S.C. § 1915(b)(1), the custodian of Plaintiff’s inmate trust account at the

Noble Correctional Institution is DIRECTED to submit to the Clerk of the United States District

Court for the Southern District of Ohio as an initial partial payment, 20% of the greater of either

the average monthly deposits to the inmate trust account or the average monthly balance in the

inmate trust account, for the six-months immediately preceding the filing of the Complaint. After

full payment of the initial, partial filing fee, the custodian shall submit 20% of the inmate’s

preceding monthly income credited to the account, but only when the amount in the account

exceeds $10.00, until the full fee of $350.00 has been paid to the Clerk of this Court. 28 U.S.C. §

1915(b)(2). See McGore v. Wrigglesworth, 114 F.3d 601 (6th Cir. 1997). Checks should be made

payable to Clerk, United States District Court and should be sent to:

       Prisoner Accounts Receivable
       260 U.S. Courthouse
       85 Marconi Boulevard
       Columbus, Ohio 43215

The prisoner’s name and this case number must be included on each check.

       Consequently, it is ORDERED that Plaintiff be allowed to prosecute his action without

prepayment of fees or costs and that judicial officers who render services in this action shall do so

as if the costs had been prepaid. The Clerk of Court is DIRECTED to mail a copy of this Order

to Plaintiff and the prison cashier’s office. The Clerk is further DIRECTED to forward a copy of

this Order to the Court’s financial office in Columbus.

II.    LEGAL STANDARD

       Because Plaintiff is proceeding in forma pauperis, the Court must dismiss the complaint,

or any portion of it, that is frivolous, malicious, fails to state a claim upon which relief can be

                                                  2
 Case: 2:21-cv-00160-MHW-KAJ Doc #: 5 Filed: 02/24/21 Page: 3 of 7 PAGEID #: 38




granted, or seeks monetary relief from a defendant who is immune from such relief. 28 U.S.C.

§ 1915(e)(2). “A claim is frivolous if it lacks ‘an arguable basis either in law or in fact.’” Flores

v. U.S. Atty. Gen., No. 2:14-CV-84, 2014 WL 358460, at *2 (S.D. Ohio Jan. 31, 2014) (quoting

Neitzke v. Williams, 490 U.S. 319, 325 (1989)). This occurs when “indisputably meritless” legal

theories underlie the complaint, or when a complaint relies on “fantastic or delusional” allegations.

Flores, 2014 WL 358460, at *2 (citing Neitzke, 490 U.S. at 327–28).

        In reviewing a complaint, the Court must construe it in Plaintiff’s favor, accept all well-

pleaded factual allegations as true, and evaluate whether it contains “enough facts to state a claim

to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).

However, a court is not required to accept factual allegations set forth in a complaint as true when

such factual allegations are “clearly irrational or wholly incredible.” Ruiz v. Hofbauer, 325 F.

App’x 427, 429–30 (6th Cir. 2009). “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550

U.S. at 556). In sum, although pro se complaints are to be construed liberally, Haines v. Kerner,

404 U.S. 519, 520 (1972), “basic pleading essentials” are still required. Wells v. Brown, 891 F. 2d

591, 594 (6th Cir. 1989).

III.    DISCUSSION

        Plaintiff brings this § 1983 action claiming a violation of procedural due process. (Doc.

1-1 at ¶¶ 3, 7).      Plaintiff alleges that following his criminal conviction and sentencing,

“[Defendants] all refused to return the seven thousand, seven hundred dollars in U.S. currency

taken from Plaintiff’s house on February 8, 2019 . . .” (Id., ¶ 6). He contends that that because

the jury in his criminal case “clearly declined to forfeit [the property] to the state[,]” he is entitled



                                                   3
 Case: 2:21-cv-00160-MHW-KAJ Doc #: 5 Filed: 02/24/21 Page: 4 of 7 PAGEID #: 39




to that property. (Id., ¶ 7). Furthermore, Plaintiff represents that he “has filed several motions to

the trial court for the return of the property at issue, and without cause, the trial court [has] fail[ed]

to give any clear reason why the [property] has yet to be returned.” (Id., ¶ 8). For the forthcoming

reasons, the Undersigned recommends dismissing the Complaint in its entirety.

    A. State Post-deprivation Remedies

        “[U]nauthorized intentional deprivation of property by a state employee does not constitute

a violation of the procedural requirements of the Due Process Clause of the Fourteenth

Amendment if a meaningful [state] postdeprivation remedy for the loss is available.” Hudson v.

Palmer, 468 U.S. 517, 533 (1984). Accordingly, in order to bring a procedural due process claim

under § 1983, Plaintiff must “first plead[] and prov[e] the inadequacy of state or administrative

processes and remedies to redress [a] due process violation[].” Jefferson v. Jefferson County Pub.

Sch. Sys., 360 F. 3d 583, 587–88 (6th Cir. 2004).

        Here, “Plaintiff has failed to state a deprivation of due process claim because he has not

alleged the inadequacy of state post-deprivation remedies.” Roller v. Matheny, No. 1:12-cv-262,

2012 WL 5451527, at *4 (E.D. Tenn. Nov. 7, 2012). While Plaintiff asserts that he has “filed

several motions to the trial court for the return of the property at issue[,]” nowhere in his Complaint

does he allege the inadequacy of state post-deprivation remedies. (See generally Doc. 1-1). In

fact, Plaintiff has already been notified of the appropriate post-deprivation remedy for the return

of this property.

        In November 2020, Plaintiff filed a Writ of Mandamus with the Fifth District Ohio Court

of Appeals requesting that the court “order [Defendants] [] release $7,700.00 in cash to his

brother.” Fields v. Cottrill, No. CT2020-0046, 2020 WL 6482754, at *1 (Ohio Ct. App. Nov. 4,

2020). At the outset, that Court noted that each of the motions Plaintiff filed attempting to secure



                                                    4
 Case: 2:21-cv-00160-MHW-KAJ Doc #: 5 Filed: 02/24/21 Page: 5 of 7 PAGEID #: 40




the return of the $7,700.00 were denied, and Plaintiff never appealed the denial of these motions.

Id. Furthermore, in denying his claim, that Court held that “[Plaintiff] has an adequate remedy at

law and cannot state a claim for mandamus relief.” Id. at 2. “This adequate remedy is an action

in replevin.” Id. There is nothing in Plaintiff’s Complaint suggesting that he has filed such an

action.

          Accordingly, as this is his only cause of action, Plaintiff’s Complaint fails to state a claim

upon which relief may be granted as he has not alleged the inadequacy of state post-deprivation

remedies. Roller, 2012 WL 5451527, at *5; see also See Keenan v. Marker, 23 Fed. App’x. 405,

407 (6th Cir. 2001) (“Because Michigan provides [Plaintiff] with adequate postdeprivation

remedies for the loss of his property, the unauthorized negligent or intentional deprivation of

[Plaintiff]’s property does not rise to the level of a violation of due process.”).

   B. Immunity

          While immunity need not be considered here because the Complaint fails on its face, the

Undersigned notes that Defendants Haddox and Cottrill would be immune from suit because of

prosecutorial and judicial immunity.

          First, Defendant Haddox is protected by prosecutorial immunity.              Prosecutors are

“absolutely immune from liability” for their actions that are “intimately associated with the judicial

phase of the criminal process.” Van de Kamp v. Goldstein, 555 U.S. 335, 341 (2009) (citation and

quotations omitted). “[A]bsolute immunity,” however, “may not apply when a prosecutor is not

acting as ‘an officer of the court,’ but is instead engaged in other tasks, say, investigative or

administrative tasks.” Id. at 342 (quoting Imbler v. Pachtman, 424 U.S. 409, 433 n.33 (1976)).

Plaintiff has not alleged any facts that would show Defendant Haddox was not acting as an officer

of the court at the time of his alleged misconduct. Defendant Haddox is entitled to prosecutorial

immunity as a result.
                                                    5
 Case: 2:21-cv-00160-MHW-KAJ Doc #: 5 Filed: 02/24/21 Page: 6 of 7 PAGEID #: 41




       Second, Defendant Cottrill is protected by judicial immunity. Judicial immunity shields

judges and other public officers “from undue interference with their duties and from potentially

disabling threats of liability.” Harlow v. Fitzgerald, 457 U.S. 800, 806 (1982). “Like other forms

of official immunity, judicial immunity is an immunity from suit, not just from ultimate assessment

of damages.” Mireles v. Waco, 502 U.S. 9, 11 (1991). Judicial immunity is overcome only if the

actions taken were not in the judge’s judicial capacity and if the actions taken were in absence of

all jurisdiction. Id. at 11–12. Plaintiff has not alleged any facts that would show Defendant Cottrill

acted outside the scope of her judicial capacity, or that she acted in the absence of all jurisdiction.

As a result, Defendant Cottrill is entitled to judicial immunity.

IV.    CONCLUSION

       Plaintiff’s request to proceed in forma pauperis is GRANTED.                 However, having

performed an initial screen and for the reasons set forth above, the Undersigned RECOMMENDS

Plaintiff’s Complaint be DISMISSED.

                   Procedure on Objections to Report and Recommendation

       If any party objects to this Report and Recommendation, that party may, within fourteen

(14) days of the date of this Report, file and serve on all parties written objections to those specific

proposed findings or recommendations to which objection is made, together with supporting

authority for the objection(s). A Judge of this Court shall make a de novo determination of those

portions of the Report or specified proposed findings or recommendations to which objection is

made. Upon proper objections, a Judge of this Court may accept, reject, or modify, in whole or in

part, the findings or recommendations made herein, may receive further evidence or may recommit

this matter to the Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1).

       The parties are specifically advised that failure to object to the Report and

Recommendation will result in a waiver of the right to have the District Judge review the Report
                                                   6
 Case: 2:21-cv-00160-MHW-KAJ Doc #: 5 Filed: 02/24/21 Page: 7 of 7 PAGEID #: 42




and Recommendation de novo, and also operates as a waiver of the right to appeal the decision of

the District Court adopting the Report and Recommendation. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

       IT IS SO ORDERED.



Date: February 24, 2021                      /s/Kimberly A. Jolson
                                             KIMBERLY A. JOLSON
                                             UNITED STATES MAGISTRATE JUDGE




                                                7
